Citation Nr: 1742457	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran limited his appeal to the issue identified on the title page.


FINDING OF FACT

While his appeal was pending, and before a Board decision was issued, the Veteran died in April 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to review the appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2017, VA was made aware that the Veteran passed away earlier that month.  This was confirmed by information from the Social Security Administration in September 2017.

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive his death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  As provided for in these provisions, a person eligible for substitution will include 'a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ....'  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER


The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


